DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive since old prior art reference Callender appears to disclose the amended part of the claims as indicated below. However, based on the new issues situation, the reference needs to be closely analyze to determine whether they still read on the amended claims. The proposed amendment do not place the claims in condition for allowance at least in view of old prior art reference Callender. Thus, further consideration and search are still required due to the new issues.
Callender discloses determine whether to apply a gap of the one or more gaps based on the active BWP [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 7-12; determine whether/when to apply a measurement gap pattern based on the active (selected) BW part] and a measurement to be performed for the one or more measurements [see Fig. 2, step 24, Fig. 3, step 34, page 10 lines 13-16; Upon/if performing a switching of active BWP, UE also switches the active measurement configuration or certain parameter values in the measurement configuration by checking the mapping (or the association) from measurement configuration to BWP]; wherein the one or more measurements include a neighbor cell measurement [see pages 26-27; upon the triggering of a measurement report event associated to the new active BWP, the UE includes neighbor cell measurements].
Callender further discloses determine whether to apply the gap based on a frequency for a neighbor cell measurement [see Fig. 1, pages 2-3; Scenarios A-C, intra-frequency measurement scenarios without measurement gap assisted; Scenarios D-G, inter and intra-frequency measurement scenarios with measurement gap assisted. Also see Table in page 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469